DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/18/20. Applicant amended claims 1, 5; and canceled claim 6.  Therefore, claims 1-5, 7-10 are currently pending in this application.

      				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites “a flow adjustment member provided in the chamber” which renders claim indefinite since it is unclear which chamber (the first or second chamber) that a flow adjustment member provided in.  
a first chamber arranged ...and a second chamber extending from the side surface” which renders claim indefinite since it is unclear that “a first and second chamber” in claim 7 are the same or different with a first and second chamber as cited in claim 1. 
-Claims 2-4 depend from claim 1, and contain all of the limitations of claim 1. Therefore, claims 2-4 are rejected for the same reasons as claim 1.

                 			Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (JP 2013-245677) in view of Kimura (WO 2013/099404) (see US 2014/0325967) and Brandi et al. (US 2015/0218996).
Regarding claim 1, Lee discloses an exhaust purification unit comprising: 

an exhaust pipe transmitting exhaust gas to the selective reduction catalyst (190) (see Fig. 1); 
a urea water injection device (nozzle 131) (see Fig. 2, par. [0089]) arranged to face an exhaust upstream end of the exhaust pipe and injecting urea water into the exhaust pipe (133)(see Fig. 2);
a mixer chamber (not numbered) that includes a first chamber (see the annotated Fig. 2 below) connecting an exhaust downstream end of a casing (P1); and a second chamber (see the annotated Fig. 2 below) connecting a downstream side of the first chamber and also connecting the exhaust upstream end of the exhaust pipe, and that forms a flow path along which the exhaust gas flows from the casing (P1) and turns back to the exhaust pipe; and

    PNG
    media_image1.png
    367
    517
    media_image1.png
    Greyscale


 	wherein each guide (132a) extends towards an inner side of the flow adjustment member (132) from the exhaust upstream end of each of the plurality of ventilation holes, each guide formed along a bend line at the exhaust upstream end of the each of the plurality of ventilation holes (see Fig.   2);

    PNG
    media_image2.png
    268
    383
    media_image2.png
    Greyscale

wherein the flow adjustment member (132) (see Fig. 2) comprises a first end and a second end, the first end comprising an opening having a larger diameter than the 
However, Lee fails to disclose that said plurality of ventilation holes are formed with predetermined intervals in an axial direction of the flow adjustment member from an exhaust upstream end of the flow adjustment member to an exhaust downstream end of the flow adjustment member.
Brandi teaches that a plurality of ventilation holes (135, 136) (see Fig. 4) is formed on an inclined surface of a truncated-cone shape with predetermined intervals in an axial direction of the flow adjustment member from an exhaust upstream end to an exhaust downstream end of the flow adjustment member (see Figs. 4, 7, par. [0072-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by using a plurality of ventilation holes being formed on an inclined surface of a truncated-cone shape with predetermined intervals in an axial direction of the flow adjustment member as taught by Brandi for inhibiting deposition of the reactant on a lower inner surface of the mixing conduit (see Brandi, par. [0072]).

Kimura teaches a casing (2) that includes a catalyst (11) (see Fig. 1) is located upstream of a mixing pipe (9B) (see Fig. 1) and each bend line (22) of each guide (23) extending in a circumferential direction of a flow adjustment member (16A) (see Fig. 4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by having a catalyst being located upstream of a flow adjustment member and each bend line of each guide extending in a circumferential direction of the flow adjustment member as taught by Kimura for oxidizing unburned fuel in the exhaust gas and generating swirling flow (see Kimura, par. [0019, 0041]).

Regarding claim 4, the modified Lee discloses the exhaust purification unit according to claim 1, Lee further discloses wherein the exhaust pipe includes an inner pipe (134) (see Fig. 2) to which the urea water is injected from the urea water injection device (131) (see Fig. 2) and an outer pipe (133) (see Fig. 2) forming a double pipe structure together with the inner pipe, and wherein a flow path of the exhaust gas is formed inside the inner pipe and between the inner pipe and the outer pipe (see Fig. 2).




a selective reduction catalyst (191) (see Fig. 1, translation, par. [0064, 0080]) provided in an exhaust system of an internal combustion engine and selectively reducing a nitrogen oxide in exhaust by using ammonia (120) (see Fig. 1) as a reducing agent (see translation, par. [0067]);
an exhaust pipe transmitting exhaust gas to the selective reduction catalyst (191) (see Fig. 1);
a urea water injection device (nozzle 131) (see Fig. 2, par. [0089]) injecting urea water into the exhaust pipe (133) (see Fig. 2); 
a mixer chamber that includes a first chamber (see the annotated Fig. 2 below) connecting an exhaust downstream end of a casing (P1), and a second chamber (see the annotated Fig. 2 below) connecting a downstream-side of the first chamber and also connecting the exhaust upstream end of the exhaust pipe, and that forms a flow path along which the exhaust gas flows from the casing and turns back to the exhaust pipe (see Fig. 2); and

    PNG
    media_image3.png
    367
    517
    media_image3.png
    Greyscale


wherein the exhaust pipe includes an inner pipe (134) (see Fig. 2) to which the urea water is injected from the urea water injection device (nozzle 131) (see Fig. 2) and an outer pipe (133) (see Fig. 2) forming a double pipe structure together with the inner pipe, wherein the inner pipe is overlapped with the outer pipe in an axial direction (see Fig.2), and a flow path of the exhaust gas is formed inside the inner pipe and between the inner pipe and the outer pipe, and a flow path of the exhaust gas is formed inside the inner pipe and between the inner pipe and the outer pipe (see Fig. 2), and
wherein the flow adjustment member (132) (see Fig.2) is connected to an exhaust upstream end of the inner pipe (134) (see Fig. 2) and is formed to have a truncated-cone shape which extends from a vicinity of an injection port (nozzle 131) (see Fig. 2) of the urea water injection device to the exhaust upstream end of the inner pipe with a diameter thereof gradually increasing (see Fig. 2),

    PNG
    media_image4.png
    354
    517
    media_image4.png
    Greyscale


wherein a guide (132a) (see Fig. 5), provided in the second chamber (see the annotated Fig. 2), that guides the exhaust gas towards an exhaust downstream-side is provided to the inclined surface for each of the plurality of first ventilation holes (see Figs 2, 5, par. [0108]), wherein the guide is bent towards an inner side of the flow adjustment member from an exhaust upstream end of each of the plurality of first ventilation holes (see Fig. 2), and

    PNG
    media_image2.png
    268
    383
    media_image2.png
    Greyscale

a bend line of the guide is formed along the exhaust upstream end of the each of the plurality of first ventilation holes (see Fig. 2), wherein the inner pipe (134) and outer pipe (133) share a common cross-sectional shape (see Fig. 2), and wherein a plurality of second ventilation holes is formed at a part of an exhaust downstream-side of the inner pipe (134) with predetermined intervals in a circumferential direction (see Fig. 2); wherein the flow adjustment member (132) (see Fig. 2) comprises a first end and a 
wherein the plurality of second ventilation holes (134) (Fig. 2) is formed at the part on the exhaust downstream-side of the inner pipe that overlaps at least with the outer pipe in a radial direction of the inner pipe, and a gap, through which the exhaust gas passes, is provided at the overlap and a gap through which the exhaust gas passes, is provided at the overlap and between the outer pipe and the inner pipe of the exhaust pipe (see Fig. 2).
However, Lee fails to disclose that said plurality of ventilation holes are formed on the inclined surface of the truncated-cone shape with predetermined intervals in an axial direction of the flow adjustment member from an exhaust upstream end of the flow adjustment member to an exhaust downstream end of the flow adjustment member.
Brandi teaches that a plurality of ventilation holes (135, 136) (see Fig. 4) is formed on an inclined surface of a truncated-cone shape with predetermined intervals in an axial direction of the flow adjustment member from an exhaust upstream end to an exhaust downstream end of a flow adjustment member (see Figs 4, 7, par. [0072-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kimura by using a plurality of ventilation holes being formed on an inclined surface of a truncated-cone shape with predetermined intervals in an axial direction of the flow adjustment member as taught by Brandi for inhibiting deposition of the reactant on a lower inner surface of the mixing conduit (see Brandi, par. [0072]).

Kimura teaches a casing (2) that includes a catalyst (11) (see Fig. 1) is located upstream of a flow adjustment member (see Fig. 1) and each bend line (22) of each guide (23) extending in a circumferential direction of the flow adjustment member (16A) (see Fig. 4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by having a catalyst being located upstream of a flow adjustment member and each bend line of each guide extending in a circumferential direction of the flow adjustment member as taught by Kimura for oxidizing unburned fuel in the exhaust gas and generating swirling flow (see Kimura, par. [0019, 0041]).

Regarding claims 8, 10, the modified Lee discloses the exhaust purification unit according to claims 1,5; Lee further discloses wherein the exhaust pipe (133) is arranged such that an axis line of the exhaust pipe is parallel with the axis line of the casing (P1)(see Fig. 2).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (JP 2013-245677) in view of Kimura (WO 2013/099404) (see US 2014/0325967) and Brandi et al. (US 2015/0218996) as applied to claim 1 above, and further in view of Tilinski et al. (US 2011/0113759).

Tilinski teaches a porous material (22) arranged at an exhaust downstream end of a flow adjustment member (15) (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by using a porous material arranged at an exhaust downstream end of the flow adjustment member as taught by Tilinski for more intensive uniform distributing of the metered reductant in the area of the inlet pipe (see Tilinski, par. [0027]).
Regarding claim 3, the modified Lee discloses the exhaust purification unit according to claim 1; however, Lee fails to disclose a hydrolysis catalyst arranged at an exhaust downstream end of the flow adjustment member.
Tilinski teaches that a hydrolysis catalyst (9) arranged at an exhaust downstream end of a flow adjustment member (15) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by using a hydrolysis catalyst arranged at an exhaust downstream end of the flow adjustment member as taught by Tilinski for ensuring an early and efficient decomposition of the injected reductant (see Tilinski, par. [0040]).

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (JP 2013-245677) in view of Kimura (WO 2013/099404) (see US 2014/0325967) and Brandi et al. (US 2015/0218996) as applied to claims 1, 5 above, and further in view of Kowada (US 2009/0313979).
Regarding claims 7, 9, the modified Lee discloses the exhaust purification unit according to claims 1,5; however, Lee does not disclose a first chamber having a first circular arc-shaped side surface; and a second chamber extending from a side surface of the first chamber, arranged at exhaust upstream end of the exhaust pipe, and having a second circular arc-shaped side surface, wherein a width of a flow path is narrowed from the first chamber to the second chamber.
	Kowada teaches a first chamber (9A) arranged at the exhaust downstream end of the casing (7) (see Fig. 2) and having a first circular arc-shaped side surface; and a second chamber (9a) extending from a side surface of the first chamber, arranged at exhaust upstream end of the exhaust pipe (9) (see Fig. 2), and having a second circular arc-shaped side surface, wherein a width of a flow path is narrowed from the first chamber to the second chamber (see the Figs. 2, 4, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee by using a first chamber being arranged at the exhaust downstream end of the casing and having a first circular arc shaped side surface; and a second chamber extending from a side surface of the first chamber, arranged at exhaust upstream end of the exhaust pipe, and having a second circular arc-shaped side surface, wherein a width of a flow path is narrowed from the first chamber to the second chamber as taught by Kowada for saving space and providing a compact design so as to improve the efficiency of the emission control system.
Response to Arguments
	Applicant's arguments filed 12/18/20 have been fully considered and they are not deemed persuasive.  Applicant argues that Lee does not teach or suggest a mixer chamber include a first chamber connected to an exhaust downstream end of the exhaust pipe P1 and a second chamber connected to a downstream side of the first chamber, connected to an exhaust upstream end of the exhaust pipe P1, and the plurality of wings 132a are provided in a second chamber of the mixer chamber, as claimed.
	The examiner respectfully disagrees.  Lee discloses a mixer chamber include a first chamber (see the annotated Fig. 2 below) connected to an exhaust downstream end of the exhaust pipe P1; and a second chamber connected to a downstream side of the first chamber and connected to an exhaust upstream end of the exhaust pipe P1 (see the annotated Fig. 2 below); and the plurality of wings 132a (see Figs. 2, 5) of Lee are provided in a wall of the second chamber of the mixer chamber as claimed.  Therefore, Lee discloses the claimed limitations in dispute.
 
    PNG
    media_image1.png
    367
    517
    media_image1.png
    Greyscale

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:00 a.m.-5:30 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747